PER CURIAM.
The single question presented by the oral argument and the briefs is whether or not the leather packing sold by Ec-cles infringes the claim of the Bradley patent. That this packing, as sold, is spherical, and is “provided with an open longitudinal joint along its side and with truncated ends at the ends of said joint, said packing enveloping the knuckle entirely and separating the same from the spherical bearing surfaces of the surrounding draft-eye,” is too obvious for discussion. It is argued, however, that it avoids the claim, because, when the packing is placed in the coupling and riveted in the lower jaw, it is not the device of the patent, but a piece of flat leather. This is true, but it is also true of the Bradley packing before it is put in the press and moulded into shape. Instead of using a separate press for this purpose, Eccles utilizes the coupling itself, and by clamping the leather around the knuckle of the thill eye between the jaws of the coupling he secures the spherical moulded packing of the patent permanently secured in the jaw of the coupling. This condition is not produced by actual use after the leather has passed into the hands of the user. It is done deliberately by the seller, and by so doing he secures all the advantages of the Bradley packing, or, at least, all the advantages which can be secured by apparently inferior material. If the same result were produced by forming the packing in a press constructed on the same lines as the coupling, removing the packing therefrom and riveting it to the jaw of the coupling, it is manifest that infringement would be established. And yet this is, in effect, precisely what is done; the necessity for a separate press being avoided by using the coupling for that purpose.
In short, the plaintiff in error is making and selling a device which embodies every element of the claim.
The order is affirmed, with costs.